EXAMINER REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The primary reason for allowance of the claims is the inclusion of “first and second sides connecting said cutting blade first and second ends; each said cutting blade comprising a notch open to said cutting blade first side and positioned near said cutting blade second end; wherein each said notch and each said cutting blade second end form a notch end member; said housing member first end further comprising a plurality of cutting blade receiving slots configured for releasably mounting and holding said cutting blades in a fixed position; wherein each said cutting blade receiving slot is shaped to closely fit around said notch end member of one of said cutting blades and configured to hold one of said cutting blades in said fixed position.” The claims in the application are deemed to be directed to a non-obvious improvement over the prior art Mendez-Coll (U.S. Patent No. 8,540,646), Harris (U.S. Patent No. 3,683,892), Nestor (U.S. Patent No. 4,210,145), Hathaway (U.S. Publication No. 2015/0105690), and Chestler et al (WO 2017/180761). Applicant’s arguments concerning Nestor are persuasive.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANEL J JHIN whose telephone number is (571) 272-2695.  The examiner can normally be reached on Monday-Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.J.J./Examiner, Art Unit 3791                                                                                                                                                                                                        
/David J. McCrosky/Primary Examiner, Art Unit 3791